  Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 1 of 8 Pageid#: 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                       )
 INFORMATION ASSOCIATED WITH                          )        FILED UNDER SEAL
 THE CELLULAR DEVICE ASSIGNED                         )
 CALL NUMBER 336-543-6709 IN THE                      )
 CUSTODY OR CONTROL OF AT&T.                          )        Case No.    6:21mj29
                                                      )
                                                      )
                                                      )
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Bailey, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number 336-543-6709 (the “Target Phone”) with

listed subscriber DaShonna FARMER (“FARMER”) whose service provider is AT&T

(“AT&T”), a wireless telephone service provider headquartered at 11760 US Highway 1, Suite

300, North Palm Beach, Florida 33408. The Target Cell Phone is described herein and in

Attachment A, and the location information to be seized is described herein and in Attachment

B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 2 of 8 Pageid#: 10




3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.      I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since 2017. I am also a Task Force Office with the United States Marshal Service

(USMS) and have been since approximately 2016. I am also a Detective with the Lynchburg

Police Department (Virginia) and be been so employed since 2002. I am currently assigned to

investigate drug trafficking organizations as a member of the DEA, Washington Field

Division/Roanoke Resident Office. My duties as a Task Force Officer involve the investigation

of various criminal activities of narcotics traffickers and their associates. I also locate the

whereabouts of individuals who are wanted on federal and state arrest warrants and indictment

for violations of state and federal laws. In investigating these matters, I have acted as a case

agent, an undercover agent, and a contact agent for confidential sources. These investigations

have resulted in the issuance of federal search warrants, seizure warrants, indictments, and

convictions of persons for federal narcotics violations. During my employment as a law

enforcement officer, I have received multiple hours of training in narcotics enforcement and

investigative techniques, and I have personally participated in numerous investigations. I have

also spoken on numerous occasions with informants, suspects, and other experienced narcotics

traffickers concerning the methods and practices of drug traffickers, including the methods and

practices used by traffickers of methamphetamine, heroin, and cocaine. I have been involved in

the execution of numerous search warrants on electronic devices, including cellphones, and in

obtaining location information for those devices.




                                                   2
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 3 of 8 Pageid#: 11




          4.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

          5.     Based on the facts set forth in this affidavit, there is probable cause to believe that

Dashonna FARMER (“FARMER”) has been indicted by a grand jury and that there is an active

warrant for her arrest. There is also probable cause to believe that the location information

described in Attachment B will assist law enforcement to locate FARMER, who is a “person to

be arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4), to execute that

arrest.

          6.     The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                             STATEMENT OF PROBABLE CAUSE

          7.     The United States, including Drug Enforcement Administration (“DEA”) and the

Lynchburg Police Department (“LPD”), is conducting a criminal investigation of DaShonna

FARMER (“FARMER”) and others regarding violations of the violations of 18 U.S.C. § 1503

(Obstruction of Justice) and 18 U.S.C. § 1512(c) (Tampering with Proceedings). On or about

August 25, 2021, FARMER was indicted in the Western District of Virginia case number 6:21-

CR-1 for violations of 18 U.S.C. § 1503 (Obstruction of Justice) and 18 U.S.C. § 1512(c)

(Tampering with Proceedings).




                                                    3
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 4 of 8 Pageid#: 12




       8.       Law enforcement had previously obtained a criminal complaint charging

FARMER on August 19, 2021. Law enforcement attempted to locate FARMER but was

unsuccessful.

                             FARMER’s Use of the Target Phone

       9.       On August 20, 2021, law enforcement attempted to locate FARMER at her last

known address located at 2407 Phillips Ave, Apt G, Greensboro, North Carolina. During that

attempt it was determined that the apartment was vacant. Law enforcement then canvassed the

apartment complex and spoke with a neighbor, who wished to remained anonymous. The

neighbor stated FARMER had moved out of the dwelling approximately two weeks prior to the

attempted date of service.

       10.      On that same date law enforcement spoke with a representative (management

level) of the same apartment complex. The also employee advised that FARMER had just moved

out of the apartment in question. The employee searched through FARMER tenant information

and provided contact number for FARMER of 336-543-6709 (“TARGET PHONE”) and an

email address of baby1mymy@yahoo.com.

       11.      On that date this affiant determined that the carrier for the TARGET PHONE

was AT&T. Later that same date, law enforcement served an Administrative Subpoena on

AT&T for subscriber and call data records for the account associated with the TARGET

PHONE.

       12.      This affiant later received the requested data from AT&T and determined that

DaShonna FARMER was the subscriber of the TARGET PHONE. It was also determined

based on the provided data that the email address baby1mymy@yahoo.com was also associated

to the TARGET PHONE account.




                                                4
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 5 of 8 Pageid#: 13




       13.     Based on the provided data, it was determined that the account for the TARGET

PHONE was established in January 2020 and was still active as of August 20, 2021.

       14.     Based on the totality of the investigation there is probable cause to believe

FARMER is currently using the TARGET PHONE. In my training and experience, individuals

commonly carry cellular phones on their person. Therefore, the TARGET PHONE will likely

reveal important location information concerning FARMER’s whereabouts. FARMER is a

“person to be arrested.”

       15.     In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.




                                                  5
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 6 of 8 Pageid#: 14




       16.     Based on my training and experience, I know that AT&T can collect E-911 Phase

II data about the location of the Target Cell Phone, including by initiating a signal to determine

the location of the Target Cell Phone on AT&T ’s network or with such other reference points

as may be reasonably available.

       17.     Based on my training and experience, I know that AT&T can collect cell-site data

about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as AT&T typically collect and retain

cell-site data pertaining to cellular devices to which they provide service in their normal course

of business in order to use this information for various business-related purposes.

                                AUTHORIZATION REQUEST

       18.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       19.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

90 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify




                                                 6
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 7 of 8 Pageid#: 15




confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         20.   I further request that the Court direct AT&T to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

AT&T. I also request that the Court direct AT&T to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with AT&T ’s

services, including by initiating a signal to determine the location of the Target Cell Phone on

AT&T ’s network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall reasonably

compensate AT&T for reasonable expenses incurred in furnishing such facilities or assistance.

         21.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the TARGET PHONE outside of daytime

hours.




                                                 7
 Case 6:21-mj-00029-RSB Document 3-3 Filed 08/31/21 Page 8 of 8 Pageid#: 16




                                              OATH

The information in this affidavit is true to the best of my knowledge and belief.

Respectfully submitted,

                              s/Daniel Bailey
                              Daniel Bailey, Task Force Officer
                              Drug Enforcement Administration

                                                                                     VW
Received by reliable electronic means and sworn and attested to by telephone on this ____day of
August 2021.


R  obert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




                                                 8
